Title: James Monroe to Thomas Jefferson, 6 June 1811
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington June 6th 1811.
          
            Mr Dortic mentioned in your favor of the 23d ulto was furnishd with a passport, and a packet of newspapers was sent to the Collector at New York to be forwarded by him, which it is presumed he will receive. It happend that there was no dispatch prepard at the time for our chargé des affrs at Paris, or it would have been committed to his care. Important communications are expected by the Essex, and untill her arrival, little can be done or said in our concerns with either France or G Britain.
          Bouchers institutions commerciales was thought to belong to you. The President was under an impression that he had borrowed it from you, & it was forwarded to you as the owner. If you find that it belongs to this departmt as it must do, if it is not yours, you will be so good as to return it by the same conveyance.
          The delay of the Essex subjects me to much embarrassment & concern. I hoped when I came here, to have got back to my family & my affrs. in a few weeks. After the arrival of that vessel the presumption is, that I may soon be spar’d to make such a visit. Abundant rains here have given a good face to the growing crop. I hope they have afforded us an opportunity to make a commenc’ment in that of our tobo—
          
            very sincerly & respectfully your friend & servant
            
 Jas Monroe
          
        